Citation Nr: 1003532	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from December 1971 to September 1975.  
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 letter decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claim of 
entitlement to non-service connected pension benefits.

In November 2009, the Veteran testified at a hearing at the 
RO before the undersigned and a copy of that transcript has 
been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO has sent several letters to the Veteran throughout the 
course of the appeal indicating that information was lacking 
in his case.  In particular, a January 2006 letter from the 
RO requested that the Veteran provide statements from his 
financial institution showing interest or dividends received; 
the Veteran submitted a bank statement showing deposits to 
his account but did not identify the amount of interest or 
dividend he received from savings.  In a June 2006 letter, 
the RO requested information regarding the current balance of 
his savings account and information regarding income from all 
sources.  The Veteran submitted a copy of a paystub but did 
not provide the information regarding the current balance of 
his savings account or information regarding interest or 
dividends.  In September 2006, the RO requested paystubs or 
statement from each temporary service showing the gross 
monthly amounts received from October 11, 2005, to the date 
of the letter.  The Veteran submitted payment information for 
weeks ending May 7, 2006, to July 23, 2006.  In January 2007, 
the RO indicated that it needed income information covering 
the period from October 11, 2005, to January 26, 2006.  In 
response, the Veteran indicated that he had no income from 
October 11, 2005, to January 26, 2006 and was not employed 
again until March 2006 and not employed full-time until June 
2006.  In March 2007, the RO requested that the Veteran 
complete and return the enclosed VA Form 21-0517-1, Improved 
Pension Eligibility Verification Report showing his and his 
child's income, net worth, and unreimbursed medical expenses 
for the periods October 11, 2005, to October 31, 2006; 
January 1, 2006, to December 31, 2006; January 1, 2007, to 
December 31, 2007.  In response, the Veteran returned VA Form 
21-0517-1 and reported wages for the period October 11, 2005, 
to October 31, 2006, but did not provide the remainder of 
information requested.  

During his November 2009 hearing, the Veteran appeared 
confused as to the outstanding paperwork in his case.  To 
afford the Veteran all benefit of the doubt, the Board will 
remand this case to obtain all outstanding evidence 
identified by the RO in its previous letters to the Veteran 
and summarized herein. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must again request the Veteran 
provide all outstanding evidence 
necessary to make a determination in this 
case.

In doing so, the RO must provide the 
Veteran with a clear summary of all 
information required, and an explanation 
of the type and kind of evidence he needs 
to submit to fulfill the requirement to 
submit the necessary evidence.  Ensure 
that a copy of these letters is sent to 
his representative.

2.  Then, after ensuring any other 
necessary development has been completed, 
the RO should readjudicate the Veteran's 
claim.  If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


